Citation Nr: 1404198	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a determination of whether the character of the appellant's service constitutes a bar to VA benefits, and, if so, whether the character of the appellant's service constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The appellant served on active duty from September 1970 to August 1974.  His service period includes time lost under 10 U.S.C.A. § 972 from March 5 to 7, 1973, September 4 to November 6, 1973, and February 6 to August 7, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision of the RO in Louisville, Kentucky, which determined that the character of the appellant's service was a bar to VA benefits.  The Board has not only reviewed the appellant's physical claims file but also the appellant's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  

The appellant testified before a member of the RO staff at a March 2010 hearing.  He also testified before the undersigned Veterans Law Judge at a March 2012 hearing videoconference hearing.  Transcripts have been associated with the file.

Evidence has been received in March 2012 subsequent to the final consideration of the claim by the RO.  The appellant has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).

The RO did not address whether new and material evidence had been received to reopen the determination as to whether the character of the appellant's service constitutes a bar to VA benefits.  The Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  As the Board concludes that reopening is warranted, no prejudice comes to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


FINDINGS OF FACT

1.  An unappealed RO decision dated in March 1977, of which the appellant was notified in April 1977, determined that the character of the appellant's service constituted a bar to VA benefits.

2.  Additional evidence received since the March 1977 decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim that the character of the appellant's service does not constitute a bar to VA benefits.

3.  The May 1973 discharge was for immediate reenlistment for a new tour of duty.

4.  By May 1973, the appellant had not completed the period of active military service for which he was obligated to serve at the time of entry into service.

5.  The appellant was convicted by general court-martial of larceny and absence without leave.  

6.  The appellant received a bad conduct discharge in August 1974 pursuant to an order of the general court-martial.

7.  The appellant was not insane during any part of his military service and there is no compelling circumstance that would serve as a basis for concluding a bar to benefits should not be imposed.


CONCLUSIONS OF LAW

1.  The March 1977 rating decision, determining that the character of the appellant's service constituted a bar to VA benefits, became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  Reopening is warranted for the claim to determine that the character of the appellant's service does not constitute a bar to VA benefits.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  The character of the appellant's discharge from his service of September 1970 to August 1974 is a bar to benefits administered by VA.  38 U.S.C.A. § 5303 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159 (2013).

As the Board is reopening the claim on the basis of new and material evidence, the Board need not determine whether there has been compliance with these notice and duty to assist provisions insofar as apprising the appellant of the specific reasons for the prior denial of this claim.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements apply to all elements of a claim including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in an April 2009 letter prior to initial adjudication of the claim in April 2010.  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The appellant's service and VA treatment records are in the file.  Many of the appellant's service personnel records are of record.  The RO made a July 2009 request to the NPRC for eligibility for complete separation, dates of enlistment, terms of enlistment and reenlistment, types and terms of any extensions, and dates of time lost and reason along with facts and circumstances surrounding the discharge.  The NPRC repeated the summary provided in March 1977 and sent the available supporting documents in July 2009.  These records do not include the appellant's enlistment, extension, or reenlistment contracts.  The appellant was asked to provide supporting documentation for his claim in April 2009, including service department records establishing his service.  No other records repository would have the appellant's individual contracts on file.  Given that the lack of records forthcoming from the appellant, the fact that the NPRC is the repository for individual servicemember records and that the NPRC have provided the available documents in its possession, all relevant records that could be located have been associated with the file.  The Board finds that the duty to assist in obtaining records is discharged.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  A medical examination or opinion was not provided to the appellant because the evidence created during service describes the appellant's behavior to such an extent that the appellant's sanity during service is obvious from the record.  This is discussed in much greater detail below.  

New and Material Evidence

The appellant filed a claim for VA educational benefits in 1977.  The RO issued a March 1977 rating decision denying recognition as a "veteran" for VA benefits purposes.  The appellant was notified of the decision in an April 1977 letter which also provided notice of his procedural and appellate rights.  The appellant did not respond within one year.  Additional evidence was not received within one year.  The March 1977 rating decision became final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The RO's original March 1977 determination that the character of the appellant's service was a bar to VA benefits was on the basis of the appellant's August 1974 Under Other Than Honorable Conditions (UOTHC) discharge.  At that time, the appellant had not asserted any defense.  The appellant has asserted in his May 2011 VA Form 9 that he had posttraumatic stress disorder (PTSD) as a result of his service in Vietnam which caused the behavior leading to the disqualifying 1974 discharge.  This statement goes to the insanity exception to bars to VA benefits.  See 38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2013).  This is statement is new, addresses a ground on which benefits may be awarded, and raises a possibility of substantiating the claim.  The Board concludes reopening is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Substantial additional service department records were associated with the claims file in the course of the instant appeal.  This raises the possibility of reconsideration under 38 C.F.R. § 3.156(c).  As will be discussed in greater detail below, these records actually weigh against the appellant's claim for recognition as a "veteran" for VA benefits purposes.  Because these records do not raise a reasonable possibility of substantiating the claim, they are not material within the meaning of that term.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (holding materiality has two components, addressing a ground of the prior final denial and raising a reasonable possibility of substantiating the claim).  The Board concludes that reconsideration is not warranted.  38 C.F.R. § 3.156(c).

Character of Discharge

The instant appeal arises from the appellant's attempt to obtain VA compensation benefits for PTSD and a seizure disorder in March 2009.  

"In order to qualify for VA benefits, a claimant must demonstrate that he, she, or the party upon whose service the claimant predicates the claim was a 'veteran.' "  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  The preponderance of the evidence must demonstrate that the appellant is a "veteran."  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The benefit-of-the-doubt doctrine, 38 U.S.C.A. § 5107(b), is not applicable to the determination of status.  Id.

The appellant enlisted in the Army and entered active duty on September 2, 1970.  On May 17, 1973, he received a discharge with an immediate reenlistment on May 18, 1973.  On June 13, 1973, the appellant participated in the theft of ten saxophones from a U.S. government storage facility.  On September 4, 1973, the appellant went absent without leave (AWOL).  He surrendered to military control on November 6, 1973.  Following general court martial, confinement, and an attempt at rehabilitating the appellant, he was discharged with an UOTHC discharge on August 8, 1974.

The appellant's primary contention is that the May 1973 discharge was honorable and should create two periods of service.  Under this theory, the first of those two service periods would be under honorable conditions.  He argues that VA benefits should be allowed based on the first period of service.  

For the reasons that follow, the Board finds that the May 1973 discharge was conditional and concludes that the appellant had only one period of service for which 1974 discharge is determinative as to the character of his service.  

The DD 214 for the period ending May 17, 1973 has been of record since the appellant's original claim in 1977.  The May 1973 DD 214 states that the appellant was discharged and immediately reenlisted the following day for a new three year tour of duty.  This is confirmed on the summary of the appellant's service on his DA 20.  

The appellant obtained and submitted an August 2011 letter from the Army Board for Correction of Military Records.  The letter states that the appellant had submitted a December 2010 application to correct his DD 214 for the period ending May 17, 1973 to reflect an honorable discharge.  The Army Board determined that the appellant's DD 214 for the period ending May 17, 1973 already reflected an honorable discharge so no action was taken.  

The character of discharge as contained on the May 1973 DD 214 is not binding if the discharge was conditional.  See 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.13(a).  A discharge to reenlist is a conditional discharge if it was issued during the Vietnam Era and prior to the date the person was eligible for discharge under the length of service system.  Id.  Under these circumstances, the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of active service.  38 C.F.R. § 3.13(a), (b).  

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military service if the person: 

(1) served in the active military service for the period of time the person was obligated to serve at the time of entry into service; 
(2) was not discharged or released from such period at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and 
(3) would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment. 

38 C.F.R. § 3.13(c).  This issue turns on the appellant's initial service obligation.  See Holmes v. Brown, 10 Vet. App. 38, 41 (1997).  

The appellant's 1970 enlistment contract is not of record.  In 1977, the RO requested information regarding the appellant's service from the National Personnel Records Center (NPRC).  The NPRC responded in March 1977 that the appellant had entered service on September 2, 1970, on a two year contract, which was extended to three years on September 9, 1970.  The NPRC indicated that the appellant was not eligible for complete separation when discharged on May 17, 1973.  The NPRC provided a similar summary in July 2009 following a second records request.

The NPRC summaries of the appellant's terms of enlistment are the best evidence available to adjudicate this claim.  The remaining service personnel and treatment records do not describe the original enlistment contract or its extension.  The original documents are not available, having been lost or destroyed.  The appellant has not contested the NPRC's summary of his initial service obligation by statement or testimony in the course of this appeal.  

In light of the foregoing, the Board finds that the appellant's initial service obligation was three years.  Completion of his initial service obligation period occurred on September 1, 1973.  The May 1973 discharge for immediate reenlistment occurred prior to completion of the initial service obligation.  The Board finds that the appellant's May 1973 discharge was conditional.  38 C.F.R. § 3.13.  The Board cannot rely on the May 1973 DD 214 to establish the character of the appellant's service.  The appellant's service from September 1970 to August 1974 must be considered a single period of service with the character of discharge determined by the August 1974 discharge.  38 C.F.R. § 3.12.  

A person discharged under conditions other than honorable by reason of the sentence of a general court-martial is statutorily barred from VA benefits.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(2).

The August 1974 DD 214 provides the authority and reason for the appellant's discharge as "Chap 11, AR635-200 SPD JJD."  Chapter 11 of Army Regulation 635-200, as in effect in August 1974, governs dishonorable and bad conduct discharges which were only given pursuant to approved sentences of court-martials.  Army Regulation 635-5-1, as in effect in August 1974, lists separation program designators (SPD).  A "JJD" separation reason is the result of a court-martial, other than for desertion.  

The records obtained from the NPRC in July 2009 include a DA Form 20B, Record of Court-Martial Conviction.  The appellant's type of court-martial is given as general.  The appellant was convicted of larceny and being AWOL.  He was given a one year suspended sentence of a bad conduct discharge and transferred to an Army retraining unit.  The appellant had repeated failures to follow orders while in the retraining unit.  The suspension of sentence was vacated and, following appellate review, the bad conduct discharge was imposed.  

The uncontroverted evidence demonstrates that the appellant was discharged by reason of a sentence of a general court-martial.  The August 1974 discharge is a bar to benefits for the appellant.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(2).

The only defense to the statutory bar to benefits is if that the person was insane at the time of committing the underlying offense resulting in the court-martial.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

A rating agency must base its decision on all the evidence procurable relating to the period involved when determining whether an appellant was insane at the time he committed an offense leading to his court-martial, applying the VA definition of insanity.  38 C.F.R. § 3.354(b); see also VAOPGCPREC 20-97 (holding that the term "constitutionally psychopathetic" was synonymous with psychopathetic personality (antisocial personality disorder).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  VA General Counsel has also noted that the term "insanity" was more or less synonymous with "psychosis."  See Zang v. Brown, 8 Vet. App. 246, 254 (1995) (finding that insanity must be due to a "disease" or that a claimant "did not know or understand the nature or consequences of his act or that what he was doing was wrong").  

Based on all the procurable evidence, the Board finds that the appellant was not insane at the time of the June 1973 theft or September to November 1973 AWOL period.  

The appellant alleged in his May 2011 VA Form 9 that he has PTSD which caused the behavior leading to his discharge.  The appellant has not otherwise pursued this theory.  Neither he nor his representative mentioned it during the March 2012 hearing before the undersigned.  The appellant did not provide a description of symptoms during service.  The Board also notes that the relevant standard is insanity, not merely having a psychiatric disorder, which is a high burden to meet.

The Board finds that the appellant does not have a current diagnosis of PTSD.  The appellant does not have medical training, knowledge, or experience that would allow him to offer an expert medical opinion.  38 C.F.R. § 3.159(a)(1).  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although a lay person may report symptoms of PTSD, whether those symptoms rise to a clinically significant level is beyond the ability of a lay person to offer a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant's report that he is treated by VA for PTSD may be taken as a competent lay report of a medical diagnosis.  See id.  The appellant's VA treatment records are dated from 2001 to 2010 and show that he has been evaluated by the psychiatry service and diagnosed with an anxiety disorder Not Otherwise Specified (NOS) and, alternatively, a mood disorder.  Had the appellant been diagnosed with PTSD, that diagnosis would have been entered into his treatment records.  Kahana, 24 Vet. App. at 435.  The absence of such an entry indicates that he has not been diagnosed with PTSD.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7)).  The Board places much greater weight on the medical evidence than a lay account of the medical evidence when considering a question requiring medical expertise.  The Board finds that the preponderance of the evidence demonstrates that the appellant does not have PTSD.  The Board places little probative value on the appellant's May 2011 allegation that PTSD caused his problems during service.

The anxiety disorder NOS and a mood disorder are not psychoses for VA purposes.  38 C.F.R. § 3.384 (2013).  The VA treatment records did not provide an opinion as to when these disorders began.  They do not describe the appellant's mental health during service.  These records are of limited probative value in this case.

The appellant's service personnel records contain substantial evidence against a finding of insanity in the proceedings of the general court-martial.  A March 1974 Review of the Staff Judge Advocate in the case against the appellant describes the summary of available evidence and stipulations of fact.  Importantly, the evidence from both the prosecution and the defense tend to demonstrate that the appellant was not insane during service.  

The appellant, a sergeant, and a corporal stole a shipment of ten saxophones from a Fort Hood warehouse on June 13, 1973.  The appellant received one of the saxophones, which he pawned for $100.00.  He later went AWOL on September 4, 1973.  The appellant pled guilty to larceny and AWOL charges.  

The defense entered statements from sergeants in the appellant's unit that the appellant had been an excellent soldier prior to this incident and that they would take him back even with the larceny conviction.  The appellant's first sergeant considered it unlikely that the appellant would ever be involved in charges like these again.  

The appellant offered an unsworn statement testifying as to his upbringing and prior service.  He stated that he had no previous convictions, military or civilian, and had only gotten into his predicament because of his sick mother.  The appellant reported that he had gone to her home and performed housework while AWOL.  The appellant's mother sent a statement which was admitted to evidence that the appellant had stolen the saxophone to get money to come home to help her because she was sick and in bed. 

The prosecution offered a rebuttal from the appellant's company commander.  The captain testified that the Army Criminal Investigation Division (CID) investigated the saxophone theft.  The CID interviewed the sergeant involved in the theft around August 31, 1973.  The appellant went AWOL on September 4, 1973, the same day the CID asked to talk to the sergeant again.  

The weight of the evidence shows that the appellant was not insane in June or September 1973.  First, the character evidence offered by the defense shows that the appellant had been an excellent soldier apart from the theft and AWOL period to the point where his sergeants would have taken him back into the unit.  The appellant's DD 214 shows that he was an equipment storage specialist.  In essence, the sergeants were willing to take him back to work in storage facilities despite his having stolen from a storage facility.  These statements show that the appellant's behavior was very well adjusted to the social customs of the community in which he resided apart from the single incident of theft.  Stated another way, the appellant did not display a prolonged deviation from his normal method of behavior that he could not adapt to the community.  Second, the company commander's statement shows that the appellant understood that his June 1973 action was wrong.  Although the appellant tried to explain his theft by reason of concern for his mother, the theft occurred on June 13, but the appellant did not go AWOL until September 4.  Had the appellant been so concerned with his mother's health, there would have been no reason to wait to go AWOL once he had the resources to do so.  The CID investigation presented a risk of punishment for the theft.  His AWOL period indicates that he understood that the theft was wrong because the AWOL period coincided with the risk of punishment.  This evidence demonstrates that the appellant's behavior had not deviated from his normal behavior for a prolonged period, that he was able to conform to social customs and standards of his community, and that he understood the consequences of his actions.

In light of the foregoing, the Board finds that the preponderance of the evidence does not show that the appellant exhibited a prolonged deviation from his normal method of behavior, interference with the peace of society, or departure from the accepted standards of the community to which by birth and education he belongs so as to lack the adaptability to make further adjustment to the social customs of the community in which he resides, at the time of the June 1973 theft or September to November 1973 AWOL period.  In short, the Board finds that the appellant was not insane at the time he committed the offenses for which he received a bad conduct discharge.  The exception to the statutory bar to VA benefits does not apply in this case.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.354.  The Board finds that the preponderance of the evidence does not show that the appellant had an unconditional discharge in May 1973, that he had an other than dishonorable discharge in August 1974, or that he was insane at the time he committed the offenses for which he was discharge in August 1974.  See Aguilar, at 23.  The Board concludes that the character of the appellant's discharge from active military service is a bar to the receipt of VA benefits.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12, 3.13, 3.354.


ORDER

The appeal to reopen a claim that the character of the appellant's discharge from active military service is not a bar to VA benefits purposes is granted.

The character of the appellant's discharge from active military service is a bar to the receipt of VA benefits and the appeal is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


